Citation Nr: 0125483	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  94-17 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated at 40 percent disabling.

2.  Entitlement to a rating in excess of 50 percent for a 
dysthymic disorder.

3.  Entitlement to service connection for discogenic disease.

4.  Entitlement to special monthly compensation (SMC) based 
on weakness of the left lower extremity with footdrop under 
the provisions of 38 U.S.C.A. § 1114(k). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the veteran's claims.

The veteran's claim for a rating in excess of 40 percent for 
his service-connected back disability was received on March 
6, 1992, and his claim for service connection for a 
psychiatric disorder as secondary to his service-connected 
back disability was received on August 6, 1992.  During the 
course of this appeal, the veteran has testified at hearings 
in May 1993, February 1995, February 2000, and before the 
undersigned member of the Board in July 2001.  Transcripts of 
these hearing are of record.  

By a rating dated in December 1993, the RO established 
service connection for a dysthymic disorder as secondary to 
the service-connected back disability.  By this rating, the 
dysthymic disorder was rated as 30 percent disabling from 
August 6, 1992.  The veteran filed a timely appeal to this 
rating decision, seeking a rating in excess of 30 percent for 
the dysthymic disorder.  A claim placed in appellate status 
by disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  

By a rating dated in April 1996, the RO increased the rating 
for the dysthymic disorder from 30 percent to 50 percent 
effective from August 6, 1992.  Thus, rather than provide a 
staged rating for discrete intervals during the pendency of 
the appeal, the RO made the highest rating award it found was 
warranted retroactive to the earliest effective date 
assignable.  By this rating, the RO also determined that the 
veteran was entitled to a total disability rating based on 
individual unemployability from May 5, 1995.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

On August 29, 2001, VA issued regulations implementing the 
provisions of the VCAA "to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits."  
See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, at 38 C.F.R. § 3.159(c)(4), provide that 
in a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  At 38 C.F.R. 
§ 3.159(c)(4)(C), it is provided that a medical examination 
or medical opinion is necessary if the information and 
evidence of record indicates that the claimed disability or 
symptoms may be associated with an event, injury, or disease 
in service.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The most recent VA psychiatric examination for disability 
evaluation purposes was in February 1998 and the report of 
this examination reflects that the veteran did not cooperate 
during the examination and refused to answer questions.  The 
veteran should be accorded another examination to obtain data 
concerning the current status of his psychiatric condition.

With respect to the remaining claims, the Board finds that 
additional medical information would be helpful.  

VA examination in September 1993 resulted in a diagnosis of 
lumbosacral strain associated with intermittent nerve root 
irritation at L4, L5.  In a decision dated in December 1993, 
an RO hearing officer held that the veteran's service-
connected low back disorder was manifested by protruding 
discs at the L3-4 through L5-S1 levels and evaluated the 
veteran's back disorder under Diagnostic Code 5293, the code 
for intervertebral disc syndrome.  VA examination in February 
1995 again resulted in a diagnosis of lumbosacral strain 
associated with nerve root irritation L4, L5.  VA examination 
in June 1997 resulted in a diagnosis of lumbosacral 
strain/sprain syndrome with profound lumbar radiculopathy 
involving L4, L5, and S1 with profound weakness of the left 
lower extremity.  

In December 1997, the RO requested medical opinions as to the 
following questions:

1.  Is the foot drop the result of spinal 
canal narrowing or the bulging and 
protruding discs?

2.  Are the disc bulge and protrusion the 
direct result of the injury in service?

A VA physician, in December 1997, provided the following 
responses:

1.  Yes, these nerves innovate those 
muscles that when not working properly 
will result in foot drop.

2.  . . . when discharged from the 
service there was no discogenic disease 
at that time.  Therefore, I cannot 
conclude that his disc bulge and 
protrusion are the direct result of 
injury in the service.

By a rating dated in April 1998, the RO denied service 
connection for discogenic disease, L3-4, L4-5, and L5-S1, 
with weakness left lower extremity and foot drop.

Even though no discogenic disease was present at the time the 
veteran was released from service, it is possible that 
chronic low back pain with postural and/or neurological 
findings may lead to the development of intervertebral disc 
syndrome many years later.  The VA examinations in September 
1993 and February 1995 suggested that the nerve root 
irritation at L4, L5 was a component of the service-connected 
lumbosacral strain and VA examination in June 1997 again 
suggested a relationship between the service-connected 
lumbosacral strain and the lumbar radiculopathy involving L4, 
L5, and S1 with weakness of the left lower extremity.  
Additionally, it would appear that service connection has 
already been established for protruding discs at the L3-4 
through L5-S1 levels by the Hearing Officer in his decision 
of December 1993.

Further, the veteran's claim for special monthly compensation 
due to foot drop is dependent not only on the issue of 
whether the veteran's disc disease is related to military 
service but also on the issue of whether he shows confirmed 
evidence of footdrop and whether any footdrop shown is 
related to disc disease.  Therefore, a medical opinion is 
needed to address those issues. 

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  See Ascherl v. 
Brown, 4 Vet. App. 371 (1993).  Further, if an examination 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes.  See Ardison v. Brown, 6 Vet. App. 405, 
407 (1994); Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992).

In this case, the Board finds the record as it stands is 
insufficient for purposes of rendering an objectively 
supported evaluation as to the nature of the veteran's 
service-connected back disorder and whether or not disc 
disease and footdrop are a component of or secondary to the 
service-connected back disorder.  Specifically, it is 
noteworthy that the veteran has subsequently undergone nerve 
conduction velocity and electromyography studies and an MRI 
of the spine since the last VA examinations in 1998.  
Accordingly, the Board finds that a current examination and 
opinion are warranted.

As the Board has determined that a new examination is 
necessary, the veteran is hereby notified that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. § 
3.326(a) (2001).  The provisions of 38 C.F.R. § 3.655 address 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  Specifically, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  38 
C.F.R. § 3.655(a) (2001).  Subsection (b) provides that when 
a claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b) (2001).

In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  Finally, the veteran is 
advised that while the case is on remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  While it regrets the 
delay involved in remanding this case, the Board is of the 
opinion that proceeding with a decision on the merits at this 
time would not ensure full compliance with due process.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for psychiatric problems 
or low back problems and footdrop.  After 
securing any necessary release, the RO 
should obtain records from all sources 
identified by the veteran, which are not 
already on file.

2.  The RO must then review the claims 
file and ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are fully 
complied with and satisfied. 

3.  The RO should arrange for the veteran 
to be scheduled for a psychiatric 
examination to determine the severity of 
his dysthymic disorder.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  All pertinent symptomatology 
and findings should be reported in detail.  
Any psychological testing needed to help 
differentiate the service-connected 
dysthymic disorder from other psychiatric 
pathology should be completed.  To the 
extent possible, the examiner should 
attempt to differentiate psychiatric 
symptomatology attributable to the 
veteran's service-connected dysthymic 
disorder from that attributable to other, 
nonservice-connected psychiatric 
disability.  A Global Assessment of 
Functioning (GAF) score should be 
provided.

4.  The RO should arrange for the veteran 
to be scheduled for an examination by an 
appropriate specialist or specialists to 
evaluate his low back and left foot 
disabilities.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner should address 
the following questions:

? What is the nature, extent, and 
severity of all symptomatology 
associated with the veteran's service-
connected lumbosacral strain, 
including all functional impairment 
associated therewith?  To this end, 
all indicated tests and studies should 
be performed and it should be kept in 
mind that the RO has held that the 
service-connected lumbosacral strain 
is manifested by protruding discs at 
the L3-4 through L5-S1 levels.

? Are the veteran's low back symptoms 
consistent with intervertebral disc 
syndrome?  Explain.

? Assuming that intervertebral disc 
syndrome is shown, can this condition 
be clearly dissociated from the 
service-connected lumbosacral strain?  
On what do you base your opinion?

? What is the nature and extent of the 
veteran's left foot disorder, 
including footdrop?

? If footdrop is shown, is it as likely 
as not that the veteran's footdrop is 
causally related to his service-
connected lumbosacral strain?  On what 
do you base your opinion?

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing developments have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  The RO should then readjudicate the 
issues on appeal.  In so doing, the RO is 
to consider all records, including those 
received in response to the actions 
requested above and those received by the 
RO since the last supplemental statement 
of the case.  In the event the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate time 
should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



